Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-10 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al (Neural 3D Mesh Renderer) in view of LEO et al (2D to 3D Conversion of Dental Images Using Deep Neural Network).
	As per claim 1, Kato teaches the claimed “method of forming a three-dimensional (3D) 

 	Claim 2 adds into claim 1 “repeating until the 2D rendering converges with the extracted features within a predetermined threshold: applying the differentiable renderer to the parametric 3D dental model to derive the 2D rendering of the individual's dentition, obtaining the original 2D image of the individual's dentition; extracting features from the original 2D image; comparing the 2D rendering to the extracted features to derive the image loss function from the difference of the original 2D image and the 2D rendering at each pixel location; performing back-propagation from the image loss function to calculate gradients of loss with respect to the set of 3D parameters; updating the set of 3D parameters based on the calculated gradients; and revising the parametric 3D dental model of the individual's dentition with the updated set of 3D parameters” (Kato, 4.2. Gradientbased 3D mesh editing - Gradient descent is used to convergent (i.e., using a threshold) the initial 3D model to an optimal 3D model best matching the 2D image’s features).

 	Claim 3 adds into claim 1 “wherein the parametric 3D dental model comprises a tooth mesh” (Kato, the 3D object is represented in a meshed form).



	Claim 5 adds into claim 1 “wherein the parametric 3D dental model comprises a reduced representation of a 3D dental model” (Kato, the initial 3D mesh model is a reduced form of another 3D model).

	Claim 6 adds into claim 1 “wherein the parametric 3D dental model comprises a principal component analysis representation” which is well-known in the art to represent a 3D model using principal component analysis representation.

	Claim 7 adds into claim 1 “wherein the extracted features comprise tooth masks for an upper jaw, a lower or an upper and lower jaw” which is well-known in the art of those teeth features.

	Claim 8 adds into claim 1 “wherein the extracted features comprise tooth segmentation data and/or numbering data” which is well-known for segmentation of a patient’s teeth model including numerical data using a neural network.

	Claim 9 adds into claim 1 “wherein the extracted features comprise dental edge information” (Leo, 4. Conclusion - parameters like shape, motion, color, texture, edges have been taken into consideration).



	Claims 30-39 claim a system based on the method of claims 1-10; therefore, they are rejected under a similar rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHU K NGUYEN/Primary Examiner, Art Unit 2616